Citation Nr: 1114540	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1978, and from June 1979 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  In January 2010, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the prior remand decision, the Board requested that the Veteran be afforded a VA examination and that the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current knee and/or shoulder disabilities had their clinical onset during service or are related to any in-service disease, event, or injury, including the Veteran's duties as a physical fitness trainer.  At his personal hearing, the Veteran had testified that his in-service duties comprised of being in charge of physical fitness training.  In support of his statements, it was noted by the Board that there was a letter of record from his supervisor from the Department of the Army verifying that the Veteran was the Master Physical Fitness Trainer for the Headquarters and its subordinate units (2,800 soldiers).  His supervisor indicated that the Veteran was required to perform personal physical fitness training as part of his assigned duties and to also assist the other soldiers.  He conducted exhaustive field training exercises as well as other physical fitness exercises such as heavy lifting, short sprints in combat gear, etc.

In compliance with the Board's remand instructions, pertinent records were obtained and the Veteran was afforded a VA examination which was conducted in August 2010.  The examiner provided an opinion that current knee and shoulder disabilities were not caused by his military service.  The examiner indicated that there was no evidence in the Veteran's service treatment records of any complaints, and only one simple inservice infection was noted.  However, the examiner failed to address the Veteran's duties as a physical fitness trainer and the impact, if any, of those duties.  The Veteran's performance of those duties is confirmed by his inservice supervisor.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The case should therefore be returned to the examiner who conducted the August 2010 examination, or, if unavailable, to another VA examiner, to obtain an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current knee and/or shoulder disabilities are related to the Veteran's in- duties as a physical fitness trainer, i.e., the Master Physical Fitness Trainer for the Headquarters and its subordinate units (2,800 soldiers), based on the nature of those duties and their cumulative effect.

Accordingly, the case is REMANDED for the following action:

1.  The case should be returned to the examiner who conducted the August 2010 examination, or, if unavailable, to another VA examiner, to obtain an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current knee and/or shoulder disabilities are related to the Veteran's in- duties as a physical fitness trainer, i.e., the Master Physical Fitness Trainer for the Headquarters and its subordinate units (2,800 soldiers), based on the nature of those duties and their cumulative effect.  

The examiner should review the claims folder prior to rendering an opinion.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

